                                                               UNITED STATES DISTRICT COURT 
                                                              WESTERN DISTRICT OF KENTUCKY 
                                                                      PADUCAH DIVISION 
                                                             CIVIL ACTION NO. 5:18‐CV‐00084‐LLK 
                                                                               
ERIC TRAVERS                                                                                             PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                               DEFENDANT 

                                                           MEMORANDUM OPINION AND ORDER 

              This matter  is before the  Court on Plaintiff's  complaint seeking judicial review, pursuant  to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.    The  fact  and  law  summaries  of  the  parties  are  at  Dockets  #  11  and  14.    The  parties  have 

consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any appeal 

lying before the Sixth Circuit Court of Appeals.  (Docket # 9.)  The matter is ripe for determination. 

              This is a disability claim pursuant to Title II of the Social Security Act.   The Administrative  Law 

Judge (“ALJ”) found that Plaintiff was not disabled between November 2013, when he last worked as a 

school teacher and alleges he became disabled, and June 2014, when his insured status for Title II benefits 

expired.  [Administrative Record (“AR”) at 19.]   

              Plaintiff  alleges  disability  due  to  severe  social  anxiety  disorder  and  depression.1    He  received 

treatment for these impairments at Kelley Psychiatric Clinic in Paducah, Kentucky from psychiatrist Ronald 

L. Kelley and licensed clinical psychologist Raymond Gordon Williams, Ph.D.  He argues that the ALJ erred 

in rejecting the disabling opinions of Drs. Williams and Kelley.   

              Because  the  ALJ’s  decision  is  supported  by  substantial  evidence  and  Plaintiff’s  argument  is 

unpersuasive, the Court will AFFIRM the Commissioner’s final decision and DISMISS Plaintiff’s complaint. 

               



                                                            
1
     Plaintiff does not allege any vocationally‐significant physical impairment. 

                                                                             1 
 
                                              Plaintiff’s disability claim 

         Plaintiff  was  born  in  1972.    [AR  at  255.]    He  was  an  only  child  and  grew  up  in  relative  social 

isolation.    [Id.]    He  worked  on  a  large  cattle  farm  in  Livingston  County,  Kentucky,  which  his  paternal 

grandfather managed.  [AR at 286.]  In 1995, he graduated from Murray State University with a bachelor’s 

degree in animal science.   [Id.]   In 1995 through 2009, he worked on another large farm in Livingston 

County.  [Id.]   

         Plaintiff married a school teacher, who influenced him to get a master’s degree in education.  [AR 

at 116, 286.]  In 2009, he began teaching at Livingston County Middle School.  [Id.]  He testified that, at 

first, he loved teaching, but the new principal overwhelmed him with paperwork “before you even get to 

the classroom,” “expectations,” “pressures,” and “meeting after meeting,” which “I just dreaded.”  [AR at 

117.] 

         In February 2013, Plaintiff was hospitalized because he thought he was having a heart attack.  [AR 

at 113.]  It wound up being related to job stress.  [Id.]  In November 2013, Plaintiff was put on medical 

leave because he could not continue in the classroom due to his severe anxiety.  [AR at 286‐87.]   

         In February or March 2014, Plaintiff began pursuing his Social Security disability claim and began 

treatment at Kelley Psychiatric Clinic in Paducah, Kentucky, with psychiatrist Ronald L. Kelley and licensed 

clinical psychologist Raymond Gordon Williams, Ph.D.  [AR at 285.]  Dr. Kelley prescribed a wide variety of 

psychotropic  medication,  including  Doxepin,  Trazadone,  Brintellix,  Gabepentin,  Topomax,  Flexeril, 

Klonopin and Buspar.  (Docket # 11 at 5 referencing AR at 566‐96, 636‐55.) 

         In  March  2014,  upon  counsel’s  suggestion,  Dr.  Williams  submitted  a  formal  Psychological 

Evaluation and completed the Medical Source Statement of Ability to Do Work‐Related Activities (Mental) 

form.  [AR at 285‐94.]  In December 2015, Dr. Kelley completed a similar form.  [AR at 656‐57.]   

          

          


                                                            2 
 
                                   The opinions of Drs. Williams and Kelley 

        Dr.  Williams  diagnosed  Social  Anxiety  Disorder  (Diagnostic  and  Statistical  Manual  of  Mental 

Disorders (DSM), Section 300.23).  [AR at 290.]  Dr. Williams opined that Plaintiff is “currently unable to 

involve himself in any type of substantial gainful employment due to a severe social anxiety problem with 

accompanying  cognitive  deficits  and  social  withdrawal  and  inhibition”;  Plaintiff’s  “long‐standing  social 

inhibitions … are becoming more pronounced with the aging process”; however, Plaintiff “may eventually 

be  able  to  return  to  the  work  force  assuming  amelioration  of  his  current  significant  mental  health 

problems.”  [AR at 291.]   

        Dr. Williams found that Plaintiff is “markedly” limited in his abilities to:  1) Interact appropriately 

with the public; 2) Interact appropriately with supervisor(s); 3) Interact appropriately with co‐workers; 4) 

Respond appropriately to work pressures in a usual work setting; 5) Respond appropriately to changes in 

a  routine  work  setting;  6)  Understand  and  remember  detailed  instructions;  7)  Carry  out  detailed 

instructions; and 8) Ability to make judgments on simple work‐related decisions.  [AR at 292‐93.]   

        Dr. Kelley found that Plaintiff is “extremely” limited in his abilities to:   1) Remember locations and  

work‐like procedures; 2) Maintain attention and concentration for extended periods; 3) Perform activities 

within a schedule, maintain regular attendance, and be punctual within customary tolerances; 4) Work in 

coordination with proximity to others without being distracted by them; 5) Compete a normal workday 

and  work  week  without  interruptions  from  psychologically  based  symptoms  and  to  perform  at  a 

consistent pace without an unreasonable number and length of rest periods; 6) Get along with coworkers 

or peers without distracting them or exhibiting behavioral extremes; and 7) Respond to changes in the 

work setting.  [AR at 656‐57.] 

        It  is  undisputed  that  acceptance  of  the  opinions  of  Drs.  Williams  and  Kelley  would  require  an 

ultimate finding of disability. 

         


                                                        3 
 
                                               The ALJ’s decision 

        The  ALJ  credited  the  opinions  of  Drs.  Williams  and  Kelley  only  to  the  extent  of  her  residual 

functional capacity (RFC) finding, which allowed Plaintiff to perform a significant number of jobs in the 

national economy.  Specifically, the ALJ found that Plaintiff has the RFC to perform a full range of work at 

all exertional levels, and mentally he can: 

        …  do  simple,  routine,  repetitive  work  tasks,  meaning  tasks  that  apply  commonsense 
        understanding to carry out instructions furnished in written, oral, or diagrammatic form, with the 
        ability  to  deal  with  problems  involving  several  concrete  variables  in  or  from  standardized 
        situations.  The claimant could occasionally interact with coworkers and supervisors but could not 
        maintain sustained interaction with the public.  The claimant could not work in a fast paced or 
        production based work environment but could do entry level or goal oriented work. 
         
[AR at 15.]  The ALJ accepted the vocational expert’s (VE’s) testimony that an individual of Plaintiff’s age, 

education, and prior work experience, with the above RFC, could perform jobs such as icer, commercial 

cleaner, meat grinder, molding machine tender, skin lifter, and machine feeder.  [AR at 19, 126‐27.]  The 

ALJ concluded that Plaintiff was not disabled from November 2013, when he alleges he became disabled 

through June 2014, when he was last insured for Title II benefits.  [AR at 19.] 

                                                   Discussion 

        In determining Plaintiff’s RFC, the ALJ gave “little weight” to the disabling opinions of Drs. Williams 

and Kelley.  [AR at 17.]  Plaintiff argues that the ALJ erred in rejecting these opinions.  (Docket # 11.)   

        While  Plaintiff  persuasively  shows  that  substantial  evidence  would  have  supported  the  ALJ’s 

acceptance of these opinions, that is not the standard on judicial review.  Blakley v. Comm’r of Soc. Sec., 

581 F.3d 399 (6th Cir. 2009).  This Court’s review of the ALJ's decision is limited to whether the ALJ applied 

the correct legal standards and whether the ALJ’s findings are supported by substantial evidence in the 

administrative record.  Id. at 405.  “The substantial‐evidence standard ... presupposes that there is a zone 

of choice within which the decisionmakers can go either way, without interference by the courts.”  Id. at 

406.  A reviewing court decides only whether substantial evidence supports the ALJ’s decision.  Id.  If so, 



                                                        4 
 
the court affirms the decision even in the face of substantial evidence supporting the opposite conclusion.  

Id. 

              Substantial evidence supported the ALJ’s decision to reject the disabling opinions of Drs. Williams 

and Kelley.  The ALJ gave two general and five specific reasons for discounting those opinions.   

              First, generally speaking, “disability” is defined as “inability to engage in any substantial gainful 

activity by reason of any medically determinable physical or mental impairment which can be expected 

to result in death or which has lasted or can be expected to last for a continuous period of not less than 

12  months.”    [AR  at  12  quoting  42  U.S.C.  §  423(d)(1)(A).]    At  the  earliest,  Plaintiff  became  disabled  in 

November 2013, when he quit or was forced to quit teaching.  Less than 12 months later, in March 2014, 

Dr. Williams opined that Plaintiff is “disabled” and submitted evaluations and forms supportive of that 

opinion.  Yet Dr. Williams admitted that Plaintiff “may eventually be able to return to the work force.”  

[AR at 291.]    

              Second, the disabling opinions of Drs. Williams and Kelley were not genuine medical opinions but 

rather residual functional capacity (RFC) conclusions going to the ultimate issue of disability, which “under 

the Social Security Act and  Regulations is one  that  is exclusively reserved to  the Commissioner  (Social 

Security Ruling 96‐5p).”  [AR at 17.]2  

              Third  (and  more  specifically),  Drs.  Williams  and  Kelly  identified  only  “conclusory”  reasons  in 

support of their disabling opinions.  [Id.]3  A treating source’s medical opinion is entitled to controlling 

                                                            
2
   20 C.F.R. § 404.1527(d) provides that opinions from medical sources that “would direct the determination or 
decision of disability” are not genuine medical opinions but rather “medical source opinions on issues reserved to 
the Commissioner,” which are entitled to no “special significance.”  “[T]he ALJ – not a physician – ultimately 
determines a claimant’s RFC” based on the medical and non‐medical evidence as a whole.  Coldiron v. Comm’r, 391 
F. App’x 435, 439 (6th Cir. 2010). 
3
   The forms asked Drs. Williams and Kelley to identify what medical/clinical findings support their assessments, and 
they responded:  “Mr. Travers has a severe social anxiety problem that makes it impossible for him to operate in 
the work place at this time.  …  As noted, Mr. Travers is dealing with a severe social anxiety problem which has 
intensified as his teaching career has continued.  …  He is easily confused during my office interviews.  He has 
forgotten many of my requests for documents.  His wife reports frequent forgetfulness.  … He has anxiety related 
concentration impairment.  His wife says he is unable to help her fifth grade son with his homework.  …  
Concentration impairment and low stress tolerance.”  [AR at 292‐93, 656‐57.] 

                                                               5 
 
weight only if it is “well‐supported by medically acceptable clinical and laboratory diagnostic techniques.”  

20 C.F.R. § 404.1527(c)(2).   

              Fourth,  their  treatment  notes  do  not  support  their  opinions.    [Id.]    On  the  contrary,  they 

consistently  assigned  Global  Assessment  of  Functioning  (GAF)  scores,  which  indicated  only  mild  to 

moderate limitations.  [Id. referencing GAF scores in the 60s at AR 295, 298, 301, 305, 566, 569, 572, 575, 

578, 581, 584.]4   

              Fifth, Dr. Williams administered a standard IQ test, which revealed that Plaintiff has intellectual 

functioning in the normal range, which is at odds with findings of “extreme” and “marked” inabilities to 

understand, remember, and carry out even simple instructions.  [AR at 14, 288, 292, 656.]  Sixth, Plaintiff’s 

condition improved with medication.  [AR at 17.]  Seventh, Plaintiff’s daily activities are inconsistent with 

disabling limitations.  [Id.]     

                                                               Order 

              Because  the  ALJ’s  decision  is  supported  by  substantial  evidence  and  Plaintiff’s  arguments  are 

unpersuasive, the final decision of the Commissioner is AFFIRMED, and Plaintiff’s complaint is DISMISSED. 

    March 11, 2019




                                                            
4
    A GAF scale represents a “clinician’s judgment” of an individual’s symptom severity or level of functioning.  
American Psychiatric Association, Diagnostic & Statistical Manual of Mental Disorders, 32‐33 (4th ed., Text Rev. 
2000) (DSM‐IV‐TR).  A GAF score between 51‐60 indicates moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers and co‐workers); whereas a GAF score 61 and 70 indicates “some mild symptoms” 
(e.g., depressed mood or mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household) but generally functioning pretty well, has some meaningful 
interpersonal relationships. 

                                                                 6 
 
